Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent lone Young Gray, who has been disciplined in the State of California, is suspended from the practice of law in Illinois for five years, with the execution of the suspension stayed, and respondent placed on probation for four years on the condition that she be actually suspended for four years and six months, effective April 29, 1997, and until she is reinstated to the practice of law in the State of California. Respondent lone Young Gray shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension/probation.